DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 11, and 21 in the response filed August 1, 2022, are acknowledged by the Examiner.
	Claims 1-18 and 20-21 are pending in the current action.
Response to Arguments
Applicant’s arguments, see after final consideration, filed August 1, 2022, with respect to the final rejection of claims 1 and 21 have been fully considered and are persuasive in light of the Examiner’s amendment below.  
The 103 rejection of claims 1 and 21 have been withdrawn. 
Claims 11-18 and 20 remains allowable as stated in the final rejection sent May 5, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devin Miller on August 26, 2022.
The application has been amended as follows: 

Claim 1, ln 9: --“along a length of the flexible stem,”--  

Claim 1, ln 10: --“”seal off the vaginal opening to prevent an entry of fluid into a vaginal--   

Claim 1, ln 22: --“co-axially upon said flexible stem, with ends extending, at rest, substantially perpendicular”--  

Claim 1, ln 25-27: --“ where said first circular barrier and each said intermediate circular barrier have a tapering profile from a relative thickness portion at said flexible stem to a relative thinness portion near the circumference of each;”--   

Claim 1, ln 32-40: -- “wherein, when the device is positioned, the thickness portions of the first circular barrier and each said intermediate circular barrier provides a force tending to restore the circular barrier to its resting position which urges the thinness portions of the first circular barrier and each said intermediate circular barrier to seal off the vaginal opening and prevent entry of fluids into the vaginal canal from an exterior of a woman's body; is capable of being used to seal the vagina against intrusion of fluid from the exterior of the woman's body and prevent, entry of potentially contaminated fluid during immersion activities.”--    

Claim 11, ln 7: --“along a length of the flexible stem”--       

Claim 21, ln 3: --“contacting a cervix, the unitary”--   

Claim 21, ln 9: --“along a length of the flexible stem,”--    

Claim 21, ln 29-32: --“ wherein the first circular barrier and the at least three intermediate circular barriers have a tapering profile from a relative thickness portion proximate the flexible stem to a relative thinness portion at the periphery of each of the first circular barrier and the at least three intermediate circular barriers; and”--     

Claim 21, ln 33-41: --“ wherein, when the device is positioned, the thickness portions of the first circular barrier and each said intermediate circular barrier provides a force tending to restore the circular barrier to its resting position which urges the thinness portions of the first circular barrier and each said intermediate circular barrier to seal off the vaginal opening and the vaginal canal from an exterior of a woman's body; is capable of being used to seal the vagina against intrusion of fluid from the exterior of the woman's body and prevent, entry of potentially contaminated fluid during immersion activities.”--

Allowable Subject Matter
Claims 1-18 and 20-21 as presented in the amendments filed August 1, 2022, in light of the Examiner’s amendment above are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claims 1 and 21 are allowed because the closest prior art of record fails to disclose a vaginal barrier device apparatus for preventing entry of potentially contaminated fluid during immersion activities, comprising: a unitary flexible body configured for positioning in a vaginal opening, the flexible body having: a flexible stem having a long axis between an upward end and a downward end; an end grip at the downward end of said flexible stem; a first circular barrier at the upward end of said flexible stem, said first circular barrier having an upwardly facing outwardly convex central portion and a bendable disk-shaped sealing portion unitary connected to, and extending outwardly from, the central portion; and at least three intermediate circular barriers arrayed in a spaced-apart relationship along said flexible stem; where said first circular barrier and each said intermediate circular barrier is arrayed co- axially upon said flexible stem, extending, at rest, substantially perpendicularly radially from said flexible stem, the extended ends each defining a resting circumference co-axial with said flexible stem; where said first circular barrier and each said intermediate circular barrier have a tapering profile from a relative thickness portion at said flexible stem to a relative thinness portion near the circumference of each; where said sealing portion of the first circular barrier and each said intermediate circular barrier are adapted to flex downward upon insertion and flex upward upon extraction, each thereby defining a circumference smaller than the resting circumference when flexed; wherein, when the device is positioned, the thickness portions of the first circular barrier and each said intermediate circular barrier provides a force tending to restore the circular barrier to its resting position which urges the thinness portions of the first circular barrier and each said intermediate circular barrier against a vaginal wall to seal off the vaginal opening and prevent entry of fluids into the vaginal canal from an exterior of a woman's body.
The closest prior art of record is Jensen et al (WO 2008/058545) which discloses a vaginal barrier device apparatus for preventing entry of potentially contaminated fluid during immersion activities (Fig 1), comprising: a unitary flexible body (Fig 1, body 1), the flexible body having: a flexible stem having a long axis between an upward end and a downward end (Fig 2, stem 2); an end grip at the downward end of said flexible stem (Fig 2, grip 7); a first circular barrier at the upward end of said flexible stem (Fig 1, barrier 4),; and … intermediate circular barriers arrayed in a spaced-apart relationship along said flexible stem (Fig 2, barriers 5/6); where said first circular barrier and each said intermediate circular barrier is arrayed co- axially upon said flexible stem, extending, at rest, substantially perpendicularly radially from said flexible stem, the extended ends each defining a resting circumference co-axial with said flexible stem (Fig 2); where said sealing portion of the first circular barrier and each said intermediate circular barrier are adapted to flex downward upon insertion and flex upward upon extraction, each thereby defining a circumference smaller than the resting circumference when flexed (Fig 2, Fig 1); 
Jensen, alone or in combination, is silent on a unitary flexible body configured for positioning in a vaginal opening, said first circular barrier having an upwardly facing outwardly convex central portion and a bendable disk-shaped sealing portion unitary connected to, and extending outwardly from, the central portion; and at least three intermediate circular barriers; where said first circular barrier and each said intermediate circular barrier have a tapering profile from a relative thickness portion at said flexible stem to a relative thinness portion near the circumference of each; wherein, when the device is positioned, the thickness portions of the first circular barrier and each said intermediate circular barrier provides a force tending to restore the circular barrier to its resting position which urges the thinness portions of the first circular barrier and each said intermediate circular barrier against a vaginal wall to seal off the vaginal opening and prevent entry of fluids into the vaginal canal from an exterior of a woman's body.
Claims 2-10 are allowed due to their dependency on an allowed claim.

Claim 11 is allowable because the closest prior art of record fails to disclose a vaginal barrier device method comprising: providing a vaginal barrier device having flexible body, a flexible stem of substantially uniform linear and non-hollow cylindrical form, an end grip at the downward end of said flexible stem; a first circular barrier at the upward end of said flexible stem having an outwardly convex central portion and a bendable disk-shaped sealing portion; and at least three intermediate circular barriers arrayed in a spaced- apart relationship along said flexible stem; and where said first circular barrier and each said intermediate circular barrier are adapted to flex downward upon insertion and flex upward upon extraction; positioning said vaginal barrier device in a vaginal opening such that the outwardly convex central portion of the first circular barrier is oriented upwardly, while the sealing portion of the first circular barrier and each said intermediate circular barrier urge against a vaginal wall, while sealing off the vaginal opening and preventing entry of fluids into a vaginal canal from exterior of a woman's body; and using said vaginal barrier device to seal the vagina against intrusion of fluid from exterior of the woman's body and prevent, entry of potentially contaminated fluid during immersion activities.
The closest prior art of record is Jensen et al (WO 2008/058545) which discloses a vaginal barrier device method comprising: providing a vaginal barrier device having flexible body (Fig 1, device 1, p 3 ln 10-15, sealed the vagina so it serves as a barrier), a flexible stem (Fig 1, stem 2); a first circular barrier at the upward end of said flexible stem (Fig 2, first barrier 4, shown at one end of stem 2, interpreted to be the upward end) having a bendable disk-shaped sealing portion (Fig 2, shown to extend outwardly from and unitary connected to the central portion which connects to the stem 2); and intermediate circular barriers arrayed in a spaced- apart relationship along said flexible stem (Fig 2, intermediate barriers 5 and 6); and where said first circular barrier and each said intermediate circular barrier are adapted to flex downward upon insertion and flex upward upon extraction (Fig 1, each of the barriers shown to flex towards the downward end of the stem upon insertion, due to the flexibility and size of the vaginal canal the barriers would flex upwardly upon extraction, in both cases the circumference is less in the inserted position than at rest as the barriers bend to push the vaginal wall); while the sealing portion of the first circular barrier and each said intermediate circular barrier urge against a vaginal wall (Fig 1, p 4 ln 20-25, to lie against the vaginal wall in a deformed position would have some level of urge against the vaginal wall), preventing entry of fluids.
Jensen et al alone or in combination is silent on flexible stem of substantially uniform linear and non-hollow cylindrical form, an end grip at the downward end of said flexible stem; a first circular barrier…having an outwardly convex central portion; and at least three intermediate circular barriers; positioning said vaginal barrier device in a vaginal opening such that the outwardly convex central portion of the first circular barrier is oriented upwardly, while sealing off the vaginal opening and preventing entry of fluids into a vaginal canal from exterior of a woman's body; and using said vaginal barrier device to seal the vagina against intrusion of fluid from exterior of the woman's body and prevent, entry of potentially contaminated fluid during immersion activities.
Claims 12-18 and 20 are allowable due to their dependency on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786